 INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S LOCAL 8351bargain collectively with the. Union as the exclusive representative of, the employeesin the appropriate units described herein.Itwill therefore be.recommended thatthe Respondent bargain collectively,upon request,with the Union as the exclusiverepresentative of the employees in the appropriate units, and,if understandings arereached,embody such understandings in signed agreements.It has also been foundthat the Respondent has refused and still refuses to furnish information to theUnion concerning the salaries paid to the employees in the appropriate units. Itwill therefore also be recommended that the Respondent,upon request,be orderedto furnish the Union the requested salary information.Upon the basis of the foregoing findings of fact,and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.Swift andCompany d/b/a NewEngland ProcessingUnitisan employerwithin themeaning.of Section2(2) of the Act,and is engaged in commerce withinthe meaning of Section 2(6) and(7) of the Act.2.United Packinghouse Workers of America, Local 165, AFL-CIO,is a labororganization within.the meaning of Section2(5) of the Act.3.Thefollowing units of the Respondent's employees at its Somerville, Massa-chusetts,plant are appropriate for the purposesof collectivebargainingwithin themeaning of Section9(b) of the Act:(a)All plant clericalemployees including the clerk inthe sliced bacon depart-ment, the shipping departmentclerk, the part-timestandard checker, the standardcheckers, the standards clerk, and the clerk in the table-ready-meat department,. butexcluding the assistant foreman of the curing department,allother employees,guards, professional employees,and supervisors as definedin the Act.(b)All office clericalemployees including the stenographer, the payroll clerk, theoffice assistant-voucher clerk,the office assistants,the comptometer operators, theorder writer,the manager's clerk,and therelief office assistant,exclusive of thesecretary to theplant manager,all otheremployees,guards, professional employees,and supervisorsas defined in the Act.4.On September 30, 1959,and at all timesthereafter, the Union wasand now isthe representativeof a majorityof the Respondent's employees in the appropriateunitsdescribed above forthe purposesof collectivebargainingwithin themeaningof Section9'(a)of the Act.5.By refusing on December15, 1959, and thereafterto bargaincollectively withthe Unionas the exclusive representative of all its employees inthe above-describedappropriate units, the Respondent has engaged in and is engaging in unfair laborpractices within themeaning of Section 8^(a) (5) and (1) of the Act.6.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-merce within the meaning of Section2(6) and (7) of the Act.[Recommendations omitted from publication.]International Longshoremen's and Warehousemen's Union Local8; International Longshoremen's and Warehousemen's UnionLocal 92; and International Longshoremen's and Warehouse-men's UnionandGeneral Ore, Inc.Case No. 36-CD-18. July -8,1960DECISION AND ORDEROn March 25,1960, Trial Examiner Eugene K. Kennedy issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist there-from and take certain affirmative action, as set forth in the copy of128 NLRB No. 43. 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Intermediate Report attached hereto.Thereafter, the Respond-ends filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the additions noted below.'ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Respondents, International Long-shoremen's and Warehousemen's Union Local 8; International Long-shoremen's and Warehousemen's Union Local 92; and InternationalLongshoremen's and Warehousemen's Union, their agents, officers,representatives, successors, and assigns, shall :1.Cease and desist from engaging in or inducing or encouragingthe employees of Columbia River Paving Co., California Bag andMetal Co., J. E. Hazeltine & Co., Shave Transportation Co., InlandNavigation Co., Nisshum Steamship Co., and Air Reduction Cor-poration, or any employer, to engage in a strike or concertedrefusalin the course of their employment to use, manufacture, process, trans-port, or otherwise handle or work on any goods, articles, materials,or commodities, or to perform any services where an object thereofis to force or require General Ore, Inc., to assign work to membersof the Respondents rather than to any other group or class of em-ployees, except insofar as any such action is permitted under Section8(b) (4) (D) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :1 Like the Trial Examiner, we find no merit in the Respondents' contention that theBoard's failure to make an affirmative award of the work in dispute in its Decision andDetermination of Dispute in this case (124 NLRB 626) makes the Decision and Orderherein invalid and unenforceable.Such an affirmative assignment is not a prerequisiteto a finding in a subsequent unfair labor practice proceeding that the Union violatedSection 8(b) (4) (D) of the Act. To the extent that our decision herein may conflict withcertain court decisions,we respectfully disagree with the said courts.Local 173, Wood,Wire and Metal Lathers' International Union, AFL-CIO, et al.(Newark& EssexPlaster-ing Co.),121 NLRB 1094, 1108;N.L.R B. v. Local 450, International Union of OperatingEngineers(Hinote ElectricCo.), 275 F 2d 408 (C A. 5).We do not adopt the Trial Examiner'sparaphrase in his footnote 8 of Section8(b) (4) (D)of the Act,The statute speaks for itself. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S LOCAL 8353(a)Post a copy of the notice attached hereto marked "Appendix"'in conspicuous places at each of Respondents' meeting halls and busi-ness offices in the area of Portland, Oregon, where notices and com-munications to members of the Respondents are customarily posted,and, the Company willing, in conspicuous places on the premisesof the Company on bulletin boards where notices to employees arecustomarily posted.Copies of said notice, to be furnished by theRegional Director for the Nineteenth Region, shall, after being dulysigned by a duly authorized officer of the respective RespondentUnions, be immediately posted and maintained for a period of 60consecutive days thereafter.Reasonable steps shall be taken by eachof the Respondents to insure that said notices are not altered, defaced,or covered by any other material.(b)Notify the Regional Director for the Nineteenth Region, inwriting, within 10 days from the date of this Order, what steps eachof the Respondents has taken to comply herewith.' In the event that this Order is enforced by a decree of a United States Court ofAppeals,there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL MEMBERS OF THE INTERNATIONAL LONGSHOREMEN'SANDWAREHOUSEMEN'S UNION LOCAL 8; INTERNATIONAL LONG-SHOREMEN'S AND WAREHOUSEMEN'S UNION LOCAL 92; AND INTERNA-TIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION AND TOALL EMPLOYEES OF GENERAL ORE, INC.Pursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in.or induce or encourage the employeesof Columbia River Paving Co., California Bag and Metal Co.,J. E. Hazeltine & Co., Shave Transportation Co., Inland Naviga-tion Co., Nisshum Steamship Co., and Air Reduction Corpora-tion, or of any other employer, to engage in a strike or a concertedrefusal in the course of their employment to use, manufacture,process, transport, or otherwise handle or work on any goods,articles,materials, or commodities, or to perform any services,where an object thereof is to force or require General Ore, Inc.,to assign work to members of International Longshoremen's andWarehousemen's Union Local 8; International Longshoremen'sand Warehousemen's Union Local 92; and International Long-shoremen's and Warehousemen's Union rather than to employees 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a class designated by General Ore, Inc., except insofar as anysuch action is permitted under Section 8 (b) (4) (D)of the Act.INTERNATIONAL LONGSHOREMEN'S ANDWAREIIOUSEMEN'SUNION LOCAL 8,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL LONGSHOREMEN'S ANDWAREHOUSEMEN'S UNION LOCAL 92,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL LONGSHOREMEN'S ANDWVAREHOUSEMEN'S UNION,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding was heard on December 8, 1959,in Portland,Oregon.The pri-mary question presented is whether Respondent Unions have violated Section8(b) (4) (D) of the Act along with some subsidiary issues which will be discussedbelow, including the question of whether Respondent International Union shares inresponsibility for the picketing on which the alleged violation is based.In addition to the Decision and Determination of Dispute by the Board,' therecord in this case also includes the record of a proceeding between the same partiesbefore the National Labor Relations Board in a case docketed as Case No. 36-CC-59litigated on Tuesday, March 10, 1959, in Portland, Oregon.'Also included in therecord of a proceeding held pursuant to Section 10(k) of the Act between the sameparties in the matter designated 36-CD-18 which in turn incorporates not only thehearing involving the violation of Section 8(b)(4)(A) but the record in the pro-ceeding in the U.S. District Court of Oregon (Civil No. 10086) which was made inconnection with the application of the General Counsel to have the U.S. district courtissue a preliminary injunction against the Respondent Unions enjoining conductallegedly violative of Section 8(b)(4)(A) and (D) of the Act.The proceeding inthe district court was held between February 24 and March 6, 1959.The specific question presented is whether the Employer, General Ore, in assigningitsown employees to do certain work followed by picketing of General Ore byRespondents gives rise to a violation of Section 8(b) (4) (D)of the Act on the partof Respondents.Upon the entire record in the case, and upon consideration of the brief of theInternational Longshoremen's and Warehousemen'sUnion, I make the following:'International Longshoremen's andWarehousemen's Union Local8,et al.(GeneralOre, Inc),124 NLRB 626.2 The Board in this matter has determined that the named Respondents have violatedSection 8(b) (4) (A) of the Act.This finding was made in connection with same eventshere involved. INT'L LONGSHOREMEN'S, & WAREHOUSEMEN'S LOCAL 8355FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYGeneral Ore, Inc., herein sometimes called the Company, is an Oregon corporationengaged at the port of Portland in unloading bulk aluminum ore.Harvey Aluminum,Incorporated, a California corporation, is engaged in the business of manufacturingaluminum products.The Company is wholly controlled and supervised by HarveyAluminum.After the inception of the facts giving rise to this present dispute,General Ore was organized as a corporation apparently solely for the purposeof conducting the unloading facilities in Portland on behalf of Harvey Aluminum.The recent annual value of the material shipped by Harvey Aluminum outside theState of Oregon was valued in excess of $1,000,000,000.Harvey Aluminum pur-chased from outside of the United States, aluminum ore exceeding in value $1,000,-000,000 sinceMay 1, 1958. Since August 1, 1958, Harvey Aluminum paid toGeneral Ore $52,000 for services and over $100,00 for shipping costs incurred byGeneral Ore. It is found that General Ore, Inc., is engaged in commerce withinthe meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Longshoremen's and Warehousemen'sUnion Local 8; InternationalLongshoremen's and Warehousmen'sUnion Local 92; and International Longshore-men's and Warehousemen's Union are labor organizations within the meaning of theAct.3III.THE UNFAIR LABOR PRACTICESA. Background and eventsSome of the procedural steps involved will be noted inasmuch as Respondentscontend that in connection with the processing of this matter they were denied dueprocess by the Board's failure to follow its own rules and the statutory requirementwith respect to the expeditious conduct in making a resolution of this dispute as wellas the denial of due process in connection with the holding of the hearing providingthe record on which the Board's decision and determination of dispute was based.The charge in this matter was filed on October 29, 1958. Service by mail of thischarge was initiated on October 29, 1958.The initiation of the notice of hearing by mail was made on Respondents onFebruary 11, 1959; setting a date for hearing on March 17, 1959, which was con-tinued to March 31, 1959.The application by the General Counsel for an injunction against the purportedviolations of Section 8(b) (4) (A) and (D) was heard in the U.S. district court com-mencing on February 24, 1959. The statements of the U.S. district court judge indi-cated that he had been in conference with counsel for the parties looking toward aresolution of the dispute without litigation prior to this date on several occasions.The record of U.S. district court reflects the presence as counsel of the GeneralCounsel of a Mr. Charles Latimer during the course of the proceedings leading tothe issuance of a preliminary injunction.Subsequently, Charles Latimer was the hearing officer in the proceeding whereinthe record was made in which the Board based its decision and determination ofdispute in this matter.This decision and determination held that Respondents hadengaged in activities which provided reasonable cause to believe they had violatedSection 8(b)(4)(D) in that they were picketing and inducing employees of otheremployers to engage in concerted refusal in their employment to transport goods orperform services with an object of forcing the Company to assign work to the mem-bers of Respondents rather than to its own employees.In the instant proceeding, the General Counsel offered the record made in theSection 10(k) proceeding.This was received with the reservation that the positionof the Respondents taken in the prior proceedings would be preserved and the priorrecords incorporated in the instant matter would be used as probative evidence andnot be vulnerable as constituting objectionable hearsay evidence.In April 1958, Harvey Aluminum made an arrangement with the Willamette'sTug and Barge Company whereby Willamette agreed to deliver a limited number ofcargoes of alumina ore to the new unloading facilities of the Company at Portland,Oregon.3The complaint alleges and the answer admits the status of the Respondent Unions aslabor organizations. 356DECISIONSOF NATIONAL LABOR RELATIONS BOARDIncluding those present at a meeting on May 1, 1958, initiated by Willamette,were representatives of Respondents including James Fantz, International repre-sentative of the ILWU, Anderson and Mays, officers of Respondent Local 8, andRossiter, a representative of Willamette, as well as representatives of General Ore.Rossiter had initiated this meeting in order to avoid jurisdictional questions as towho should perform certain work and he also stated that he was not in any positiontomake any arrangement with Respondents in connection with the use of theirmember longshoremen except for the limited test unloading that Willamette wasengaged to perform.At this meeting Fantz stated that after the test runs were over,the Longshoremen, i.e., the Respondents, would claim complete jurisdiction over allthe unloading work including the ship unloading work, barge operations, and therail car loading operations.There was another meeting on May 2, 1958, including the individuals named atthe May 1 meeting as well as representatives of the Portland Stevedoring Company;the secretary of the Pacific Maritime Association, R. O. Hoge; and the industrialrelations director for Harvey Aluminum, Albert Hinz. At this meeting an arrange-ment was made with respect to the unloading of the next ship in connection with howmany member of Respondents would be employed.As a result of this meeting itwas agreed that Willamette would use Portland Stevedoring Co., a member of PacificMaritime Association, to secure personnel for unloading the initial cargoes.ThePortland Stevedoring Company was obligated by contract to hire only members ofLocal 8 and to pay the wage scale set forth in the collective-bargaining contractmade on behalf of Local 8 and the Pacific Maritime Association .4Another meeting transpired on May 16, 1958, involving the parties above namedand an arrangement was made with respect to the use of members of Respondents inconnection with the loading of the second ship.At this meeting, the chairman ofthe industrial relations committee of Local 8, Gordon Mays, stated that the arrange-ments for unloading the first two ships would not be acceptable in connection with theunloading of the anticipated third ship.The comments of Mays and the otherrepresentative of Respondents makes it clear that it was their position commencingwith the third ship that the longshoremen should be the only class of employees en-gaged in unloading the ships.Anderson, the secretary of Respondent Local 8, requested Hoge, the secretaryof the Pacific Martime Association, to have a meeting of all parties concerned withrespect to the unloading of the third ship which was due in August.This meetingwas held on July 25, 1958, at the offices of the Pacific Maritime Association.Hinz,the industrial relations director for Harvey Aluminum, Fantz, Anderson, and Hogewere included among those present.At this meeting Fantz stated that the next shipwould not be unloaded unless members of Respondents were permitted to performthe work.5At this meeting, Fantz, in responseto aninquiry by Hinz, stated thatthe Company could not employ longshoremen directly and it would either have tojointheMaritime Association or secure employees who were members of Re-spondents through a stevedoring company that was a member of that Association.The next meeting occurred on July 30, 1958, which included Hinz and Mays,the chairman of the industrial relations committee of Respondent Local 8.6At thismeeting Mays and Anderson, representatives of Respondent Local 8, again madeitclear that the third ship would not be unloaded unless a contract acceptable toLocal 8 was executed.On August 4, 1958, Fantz called Hinz by telephone to ascertain the position of theCompany with which Hinz was connected in the capacity of industrial relationsdirector?4 The Pacific Maritime Association includes in its functions a system whereby the mem-bers of that Association and others who file collective-bargaining contracts with it andpay a fee for such services have their employees paid by the Association which by thismethod is able to more accurately make deductions with respect to insurance,old agebenefits, and to compute vacation rights.The benefits of this system to the individualemployees who are members of Respondents is clear as the nature of their work occasionsthem to work for various employers in the course of their employment.6Members of Respondents are used in the context as individuals who are "displatchedthrough the Respondents' hiring hall" and this phrase does not necessarily contemplate aformal membership in the Respondents' organization.O The record reflects a communication from Fantz to the Internationaloffice in SanFrancisco indicating that he was going on vacation for 2 weeks commencing July 27, 1958.7 General Ore, which was formally organized shortly before July 31, 1958, for the pur-poses of this proceeding, is found to be an integral part of Harvey Aluminum. It isfound that Hinz was the industrial relations director of General Ore in fact, if notin name INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S LOCAL 8357The third ship arrived on August 5, 1958,and its unloading commenced withemployees of GeneralOre.Picketsfrom RespondentLocal92 picketed the thirdship in boats and Respondent Local 8 picketed on the shoreside of the ship.Thepicket signs read as follows:General Ore unfairto ILWULocal 8.General Ore unfairto ILWU Local 92.The U.S.district court issued an injunction against picketing in March 1959.Prior to this time, six ships in all had been unloaded by General Ore employees.During this period it had approximately 12 employees on a permanent basis andwhen a ship would arrive for unloading approximately 25 additional employeeswould be utilized.It is found Respondents have failed to comply with the decision in the Board'sdecision and determination of dispute.Their failure to express assent to the deci-sion as requestedby theBoard'sRegionalDirector and their position in thisproceeding that the Board does not have power to issue an enforceable orderprovides the basis for this finding.B. The issuesThe issues to be resolved are as follows:(1) Is there an existence of a jurisdictional dispute and has the Board followedthe statute in making its decision and determination of dispute in finding that themembers of Respondents were not entitled to the work assigned by the Companyto its employees?(2) Is there any procedural defect in connection with the prior litigation andhearing in this matter which would deprive the Board of jurisdiction to enforce anorder against Respondents?(3)Does the record establish that the picketing had for its object a purposeviolative of Section 8(b)(4)(D)?(4)Does the record establish responsibility of Respondent International for thepicketing, and assuming the Respondent International was responsible for the pick-etingwhen the picketing placards did not reflect Respondent International's par-ticipation in the picketing, does the record justify a finding that Respondent Inter-national participated in any inducement of employees of other employers?1.The existence of a jurisdictional dispute within the meaning of Section 10(k)The meetings previously noted and the interchanges made provide a clear indica-tion that an object of the picketing was to require the Company to assign work tomembers of Respondents rather than to its employees.8The Board has recently reaffirmed its interpretation as to its functionin connec-tion with Section 8(b) (4) (D). It is the Board's view that a determination that acertain class of employeesisnotentitled to the claimed work fulfills its functionunder Section 10(k) of the Act .9Respondents contend that there is no jurisdictional dispute here and further thatthe statutory prerequisite to an unfair labor practice proceeding is not present inthat the Board has not assigned the work which they contend the Board is com-pelled to do by the terms of the statute to one of the classes of employees com-petingfor the same work.With respect to the necessity of the Boardassigningthe work to one of the classesin order to fulfill its statutory obligation under Section 10(k) of the Act, it is evi-dent that the Board's decisional precedents stand for the proposition that making adetermination that a particular class is not entitled to perform the work in questionis a determination of the dispute within the meaning of Section 10(k).108 The statute proscribes inducing employees of other employers to withhold their servicesor make deliveries where the object is to force any employer (here General Ore) to assignparticular work to employees in a particular labor organization or in a particular trade,craft, or class rather than to employees in another labor organization or in another trade,craft,or class.0 International Typographical Union, at at.(Worcester Telegram Publishing Company,Inc.),125 NLRB 759; seeInternational Longshoremen's andWarehousemen's Unionat at. v. Juneau Spruce Corporation,342 U.S. 237.io Respondent cites three U.S. circuit court decisions at variance with the interpretationN.L.R.B. v. UnitedAssociationof Journeymen and Apprentices,etc, 242F. 2d 722(C.A. 3) ;N.L R.B. v.United Brotherhood of Carpenters,etc, Local60, atat.,577684-61-vol. 128-24 358DECISIONSOF NATIONALLABOR RELATIONS BOARD2.Proceduralquestionsraised by RespondentsThe procedural defects alleged by Respondents which deprive the Board of juris-diction consist in what Respondents contend was a failure by the Board to followthe statute and its rules in having an expeditious hearing.Respondent points to thesection of the Act which requires expeditious handling of cases seeking interimrelief as well as Section 10285 of the Board's Rules andRegulationsthen in effectwhich provide for the issuance of thecomplaintwithin5 days of the date when suchinjunctive relief is first sought.The argument seems inapposite here since the statutecontemplates by its wording the Regional Director shall seek a voluntary adjustmentof the dispute and the initial procedure following the filing of the charge in asituation such as the one here does not involve a complaint but a hearing conductedpursuant to Section 10(k) of the Act.As previously noted, the application forinjunction was filed on November 21, 1958. Because of the settlement negotiations,the trial in the injunction proceeding was not commenced until February 24, 1959.In view of this, the initial notice of hearing issued on February 9, 1959, the Section10(k) hearing cannot be found to have been unreasonably delayed.Respondents' claim that the fact that Charles Latimer who was one of the counselfor the General Counsel at the injunction proceeding in the U S. district court, andalso was the hearing officer in the Section 10(k) proceeding, was a violation of dueprocess.Respondent emphasized the denial to them of the analysis prepared byMr. Latimer with respect to the Section 10(k) proceedings deprives them of evidenceto which they are entitled.The authorities cited in Respondent International Unions'able brief have been carefully examined.The generalized comment thatsuggestsitself in connection with the contention of Respondents on this point is that Re-spondents were afforded an opportunity to litigate the questions involved herewithout restraint.The decision and determination of dispute was made by theBoard pursuant to the Act and not by Mr. Latimer.Although it may be arguedthe analysis of Mr. Latimer might have some effect upon the ultimate decision ofthe Board, this would entail a presumption that the Board was not carrying out itsstatutory duty which the Trial Examiner is not prepared to find.Further, sincethe same question was available for litigationin an unfairlabor practice proceedingin the instant case, it seems evident that the Respondents have not here been de-prived of any substantial procedural right in the Section 10(k) hearing.AlthoughtheTrial Examiner followed the Board's Rules andRegulationsinquashing asubpenaduces tecumaddressed to Charles Latimer calling for his testimony and theproduction of his analysis in the Section 10(k) proceeding, it is found that theRespondents have not demonstrated how any evidence adduced from Mr. Latimerwould be materialin thismatter.National Union of Marine Cooks et al. (Irwin-261 F 2d 166 (CA.7) ; N L.R B v. Radio f Television Broadcast Engineers Union,Local 1212,et al.(Columbia Broadcasting System),272 F. 2d 713 (C.A. 2).These three circuit court decisions differ from the Board's interpretation in that thecircuit courts are of the opinion that the determination of a dispute means that theBoard must make an affirmative assignment of work to one of the unions or classes ofindividuals claiming the work involvedIt is observed that an affirmative assignment of work to a particular group or class ashere,which would be the employees of General Ore, would have the potential of havingthe Board's determination in effect be a discriminatory one within the meaning ofSection 8(a) (3) of the Act.Although this assignment would not be an enforceable order,it seems apparent that it would create problems with respect to nondiscriminatory em-ployment and would have a potential of creating a situation where the Board would beforced to take an inconsistent position in connection with subsequent unfair labor practiceproceedings involving alleged discrimination in connection with employees assigned workWhere there is only one union claiming the work and there is picketing being carriedon to attain the assignment of work to members of that union, it is conceded that thereisan apparent overlapping between this situation and the decisional precedents of theBoard interpreting Section 8(b) (1) (A), where a minority union is picketing for recogni-tionWhether or not this apparent overlapping of activities proscribed by Section8(b) (1) (A) and (D) support Respondents' contentions that a jurisdictional dispute re-quires affirmative assignment of work claimed has not been answered with judicial finality.It is not believed that any useful purpose could be served by here reviewing the legislativehistory of Section 10(k) and its relationship with other sections of the Act, which havebeen considered by the Board and courts in decisions cited herein. It is merely noted thatif an affirmative assignment of work is repugnant to the other sections and purposes ofthe Act, a determination that one class of employees is not entitled to the claimed workis arguably the correct application of Section 10(k), despite some legislative history tothe contrary. INT'L LONGSHOREMEN'S & WAREHOUSEMEN'S LOCAL 8359Lyons Lumber Co.),83NLRB 341;Local No. 27, International TypographicalUnion et al. (Heater-Starke Printing Co., Inc. et al.),121NLRB 1013. Since theBoard by statute alone has power to render the decision and determination of dis-pute and since the hearing officer in this case,Mr. Latimer,is precluded from makingany recommendation findings or conclusions,the cases cited by Respondent asauthority for their entitlement to see the analysis of the Section 10(k) hearing byMr. Latimer must be rejected.3.Thepurpose ofthe picketingRespondents contendthat theirobject in picketing was merely to have a discussionwith the Company.Respondents announced during the course of the injunctionproceedingin the U.S.districtcourt that the pickets wouldbe withdrawn immedi-atelyifRespondentswould merelymeetwiththem.The recitalof events hereinmakes itclear that it was theintent of Respondentsto have theirmembers employedthrough the hiring hallthen in existence.This was statedas a conditionwithoutqualification.The recordreflectsthat the Company refused to meet withRespond-ents because by so doing they contendedthey wereexposing themselves to anunfair labor practicecharge under the Act.In view ofthe fact thatthere is noshowing inthe record thatRespondents represented any, let alone a majority ofthe employeesof the Company,thisposition seems meritoriouswithrespect tothe probableapplicationof the Act.As indicated herein boththe Internationalrepresentativeand the localrepresentativesstated to the Company that the thirdship wouldnot be unloaded unless the members of Respondents performed all thework in connection with unloadingof this ship.Hence, inview of this,it seemsunrealisticto regardthe picketing as merely a request for discussionrather than foran actual workassignment and it is foundthat the picketing was conducted for thepurpose of securing assignmentof work tothemembers of Respondent unionsrather thanto the employees of the Company.4.The responsibility of the International for picketing,and the inducement ofemployees of other employers by the InternationalRespondent International strenuously contends in its brief that the evidence doesnot support a finding that the Respondent International was a party to the picketing.It further contends that the record is barren of any evidence that the Internationalwas responsible for inducing employees of other employers not to perform servicesor transport goods on behalf of the Company for the object proscribed in Section8(b) (4) (D).The record reflects that the responsibility of the International hinges on theactivities of James Fantz,an International representative.His duties as a memberof the International includes the counseling and assistance of various constituentlocals of the International, including the RespondentLocalsnamed herein. In thecase at bar, Fantz participated in the meetings and made statements which indicatedthat the International's position was identical with that of the Respondent Localsinvolved,ie., that their member longshoremen were entitled to the unloading workon the Portland docks including the work in connection with the unloading opera-tion of the Company.At these meetings,Fantz appeared as a representative ofthe International and introduced himself as such.Hence, there seems little ques-tion that as far as the Company is involved Fantz held himself out to be a repre-sentative of the International.In this connection,Section 2(13)of the Actassumed some significance.In determining whether any person is acting as "an agent"of another personso as to make such other person responsible for his acts,the question of whetherspecific acts performed were actually authorized or subsequently ratified shallnot be controlling.Itcan scarcely be questioned that Respondent International and RespondentLocals had an identity of interest in obtaining additional work for the longshoremenin the Portland area. In fact, as far as this record reflects, the Internationalalthough perhaps a separate legal entity includes the same people who have member-ship in Respondent Locals.At the picket site on about May 19, Fantz informedHinz that"All our boys are going to observe the picket line."Merely because therecord does not provide any direction to Fantz from the International to participatein the controversy with General Ore is not regarded as having any significanceby theTrial Examiner.The statements of Fantz acting as an International repre-sentative demonstrates that the International and the Locals were here acting inconcert. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is further argued that the International has not been shown in any event tohave violated Section 8(b) (4) (D)because the necessary requisite to provide aviolation of that section must include proof that the violator induced employees ofother employers not to perform services, etc., with the object of accomplishing aproscribed purpose.The presence of Fantz on one occasion near the sight near thepicketing does not, standing alone, establish proof that the International by his pres-ence induced and encouraged employees of other employers not to perform services,etc., for the Company.ilThat there was an inducement to concerted activity inrefusing services to the Company is clearly established by this record.12However,the question remains as to whether the International as well as the Locals isresponsible for the inducement which is present here.The constitution of the International Longshoremen and Warehousemen's Unionreflects that in section 2 it is provided that "It shall be the duty of all locals: toobserve and comply . . . with all decisions of the International officials made inkeeping with and pursuant to the authority contained in this constitution; ...."Because the picketing placards did not indicate that the International was a par-ticipant in the picketing does not in itself preclude the International from havingresponsibility for the picketing.The statements of Fantz noted above demonstratethat as far as the employers were concerned the International and the Locals wereacting in concert with respect to attempting to get the work assigned to its members.Having found that International and the Locals were acting in concert in con-nection with the institution of a picketing,it is not essential that the third partiesinvolved, i.e., the employees of other employers must know that the Internationalwas responsible for the picketing in order for the inducement to be effected if infact the International was acting in concert with the Local in having the picketinginstituted.13Many analogies suggest themselves in connection with this situationone of which would be that the officers of the Locals involved would be responsiblefor the picketing even though their names were not on the picketing placards andthe employees of other employers would not know that these individuals had beenthe cause of the picketing.Similarly because the International by its participationin the negotiation and in expressions of views has demonstrated that it was actingin concert with the Locals it need not be named on the picketing sign in order tohave responsibility for the picketing and in turn inducement of employees ofemployers servicing or delivering goods to the Company.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section III, above,occurring inconnection with the operations of the Company set forth in section I, above, have asubstantial relation to commerce among the States and foreign countries and tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.CONCLUSIONS OF LAW1.International Longshoremen's and Warehousemen's Union Local 8; Interna-tionalLongshoremen's andWarehousemen'sUnion Local 92; and InternationalLongshoremen'sandWarehousemen'sUnion are each labor organizations withinthe meaning of the Act.2.By engaging in picketing to induce the employees of other employers includingColumbia River Paving Co., CaliforniaBag and MetalCo., J. E. Hazeltine & Co.,Shave Transportation Co., Inland Navigation Co., Nisshum Steamship Co., and"The Decision and Determination of the Board in 124 NLRB 42, involving the sameparties, contains a finding that International Representative Fantz was seen on severaloccasions near the picket line at the entrance of the dock areaAlthough the TrialExaminer could find an indication in the record that Fantz had been seen only on oneoccasion near the dock area,and picketing sites, it is not regarded as significant whetherthe record indicates he was present more than once in connection with the findings madeherein with respect to the Respondent International's responsibility for the picketing"As found in the decision and determination of dispute the record establishes thepicketing of the area in the vicinity of the Company'sunloading facilities induced em-ployees of several other employers to withhold services affectingthe Company,Includingemployees of Columbia River Paving Co., California Bag and Metal Co , J E. Hazeltine &Co.,Shave Transportation Co, Inland Navigation Co., Nisshum Steamship'Co., and AirReduction Corporation.19United Brotherhood of Carpenters&Joiners of America,Local Union No. 978, et ai.(Kenneth Markwell and William Hartz, partners d/b/a Markwell&Hartz Contractors),120 NLRB 610;Alexander-Stafford Corporation,118 NLRB 79. H & M KNITTING MILLS,INC.361Air Reduction Corporation to engage in a concerted refusal in their course of theiremployment to perform services affecting the Company with an object of forcing orrequiring the Company to assign work to members of Respondent organizationsrather than to its own employees,Respondents have engaged in and are engagingin unfair labor practices within the meaning of Section 8(b)(4)(D)of the Act.3.TheRespondents have not complied with the decision and determination ofdispute previously issued by the Board in this controversy.4.The implementation of the procedural steps and the chronology thereof takenwith respect to this controversy does not provide a basis for depriving the Board ofits power of jurisdiction to issue an order in this proceeding.5.Respondent International is responsible for the picketing which formed a partof the unfair labor practices act violative of Section8(b)(4)(D) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaningof the Act.[Recommendations omitted from publication.]H & M Knitting Mills, Inc., PetitionerandInternational LadiesGarment Workers'Union,AFL-CIO.CaseNo. 2-RM-1049d.July 29, 1960SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued by theBoard on November 19, 1959, an election by secret ballot was con-ducted on December 11, 1959, under the direction and supervision ofthe Regional Director for the Second Region, among the employeesin the appropriate unit.After the election, the parties were furnishedwith a tally of ballots which showed that of 111 ballots cast, 33 validballots were cast against the Union and 78 ballots were challenged.The Regional Director investigated the challenges and on January29, 1960, issued his report on challenged ballots, in which he recom-mended that the challenges to the ballots of Laura Brighton and VeraClark be sustained, that the challenges to the ballots of RobertEdwards and Verna Brown be overruled, and as to the remaining 74challenged ballots involving the eligibility of economic strikers andtheir replacements, he made findings of fact but no recommendations.Thereafter, the Employer filed timely exceptions to the report.The Board has considered the Regional Director's report on chal-lenged ballots and the Employer's exceptions thereto, and upon theentire record in this case, makes the following findings :The Regional Director found that on March 4, 1959, employees ofthe Employer instituted a strike against the Employer to compel itto recognize the Union. It also appears that the strike was in prog-ress at the time of the election on December 11, 1959.Of the 78 bal-lots challenged at the election, 46 were cast by alleged strikers, 30 byalleged replacements, and 2 by alleged supervisors.''The Regional Director recommended that the challenges to the ballotsofLauraBrighton and Vera Clark be sustained on the groundthat theywere replacements hired128 NLRB No. 49